DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5-7, 10 in the reply filed on 10/20/21 is acknowledged.
Claims 4, 8, 9, 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Aspiration means would include a fan or a blower or a void pump or art recognized alternatives
Cooling means would include a heat exchanger or any suitable alternative
Switching means would include at least 1 valve
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
The examiner would recommend changing this phrase to just “plurality of retaining and cooling pins” as this how the examiner has interpreted the limitation. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “actuating means”, and “second actuating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to locate any disclosure as to what structural elements either actuating means 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641).
As to claim 1, Weinmann teaches an apparatus for handling and cooling plastic preforms comprising a rotatable handling station (16) [0055], provided with a plurality of retaining and cooling pins (22) for preforms [Fig 1, 5a-5d, 0055] and adapted to cooperate with an extraction plate phrased as take-out plate (11) adapted to extract the preforms from an injection mold (8) [0055, Fig 1, 5a-5d], an aeraulic circuit (the circuit into 16 comprising the lines with the pressure source and valve 25) connected to said rotatable handling station [Fig 5c, 5d]; wherein said aeraulic circuit comprises an aspiration duct for aspirating air from inside the rotatable handling station (bottom line) [Fig 5c, 5d]; a delivery duct for sending air to said rotatable handling station (top line) [Fig 5c, 5d]; aspirating means ie a vacuum [0061, 0066, 0020] wherein there is a switching means (valves 26, 27) which an air passage is possible from the delivery duct to the rotatable handling station, to a second circuit configuration, in which an air passage is 
Weinmann does not explicitly state the cooling means arranged along said delivery duct for cooling the air sent to said rotatable handling station and that the aspirating means is connected to the delivery duct.
Williamson teaches a method for rapid chilling of preforms [Abstract] wherein cooling fluid delivered to the cooling pins (46) [Fig 3] wherein the aspirating means phrased as a vacuum unit (56) takes cooling medium from the aspirating duct (58) and delivers it to the delivery duct (44) wherein it is cooled by a heat exchanger phrased as a chiller (60) in order to cool the fluid for reuse [col 4 line 34-50 Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the Apparatus of Weinmann and utilized a cooling means along the delivery duct and had the aspirating means deliver the cooling medium from the aspirating duct to the delivery duct, as suggested by Williamson, to recycle the cooling medium and cool it for reuse.  
As to claim 2, Weinmann teaches a switching means of the aeraulic circuit comprise at least one valve, and first actuating means adapted to actuate said at least one valve (the control valves 26, 27) [0016, 0021, 0063, 0076 Fig 4, 5c, 5d, claim 62]. 
As to claim 5, Weinmann teaches there are provided second actuating means, which are independent from said first actuating means and adapted to actuate a rotation of the rotatable handling station (13, 14) [0060, Fig 1-3]. 
As to claim 6, Weinmann does not explicitly state said aspiration means are interposed between the aspiration duct and the delivery duct so as to aspirate air from the aspiration duct and introduce it into the delivery duct. 
Williamson teaches a method for rapid chilling of preforms [Abstract] wherein cooling fluid delivered to the cooling pins (46) [Fig 3] wherein the aspirating means phrased as a vacuum unit (56) takes cooling medium from the aspirating duct (58) and delivers it to the delivery duct (44) 
As to claim 7, Weinmann would be capable of having aspiration means have a flow rate of at least 15 m3/min as this would just be a manner of operating the vacuum pump [0066]. The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641), as applied to XXX above, and in further view of Ansari (US 2008/0089972).
As to claim 3, Weinmann is teaches multiple valves associated with said rotatable handling station and configured to pass from a first position, in which the valve allows the air passage from the delivery duct to inside the rotatable handling station, to a second position, in which the valve allows the air passage from inside the rotatable handling station to the aspiration duct as explained above, but does not teach only a single valve. Though, elimination of an element is generally thought to be prima facie obvious, see MPEP 2144.04 II. 
 Ansari teaches method of cooling preforms [Abstract, 0034] wherein a single valve switches the channel from delivery phrased as “air flow” to aspirating phrased as “vacuum” in order to operate the cooling pins [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Weinmann and utilized only a single valve, as suggested by Ansari, as a single valve had proven successful at alternating the cooling pins from aspirating to delivering and vice versa. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weinmann (US 2006/0138696) in view of Williamson (US 5232641) and evidenced by Telin (What’s the Difference between Linear and Rotary In a Control Valve).
As to claim 10, Weinmann teaches control valves (the control valves 26, 27) [0016, 0021, 0063, 0076 Fig 4, 5c, 5d, claim 62] and as all control valves are either a rotatable valve or a linear movement valve, Weinmann would be 1 of the two, likely a rotatable valve as the symbols used in the figures suggest a ball valve.
Evidentiary reference Telin also notes that valves are all either rotatable phrased as rotary or linear movement valves [page 2]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742